Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 11/25/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 08/25/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 11/25/2021, claims 1, 5-11, 18, 19, 22 and 23 are pending.  Claims 1 and 5-7 are currently under examination.  Claims 8-11, 18, 19, 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim 7 is allowable.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 11/04/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.


New Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm et al. (US Application 20210095277 of record) as evidenced by Enjoji et al.  ("Nutrition and nonalcoholic fatty liver disease: the significance of cholesterol." International journal of hepatology 2012 (2012) of record), Talebi, Ali, et al. ("Sustained SREBP-1-dependent lipogenesis as a key mediator of resistance to BRAF-targeted therapy." Nature communications 9.1 (2018): 1-11) and Liu, Chang, et al. ("Delivery strategies of the CRISPR-Cas9 gene-editing system for therapeutic applications." Journal of controlled release 266 (2017): 17-26).
The instant claims are drawn to a method of treating a subject having increased total cholesterol or increased low density lipoprotein (LDL), the method comprising administering an SREBF1 inhibitor to the subject.  
Lindholm et al. teach methods of treating metabolic diseases and fatty liver disease by administration of an antisense targeted to SREBP1 (see 0009 and claims).  As evidenced by Enjoji et al., increased cholesterol is associated with fatty liver disease (see pages 2-3).  Lindholm et al. do not teach using a Cas Protein.
Liu et al. teach the CRISPR system using a Cas-9 protein and a gRNA has become the most robust platform for genome engineering in eukaryotic cells (see abstract).
Talebi et al. teach the CRISPR Cas-9 system was capable of inhibiting SREBF1 in cells and conclude this gene was involved in lipid metabolism (see pages 4-5).
One of skill in the art would have wanted to try and use the CRISPR Cas-9 system to target SREBF1 given the emergence of this new technology for genome engineering.  
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
In this instance, because there was a design need to find the most efficient inhibitor to treat increased cholesterol and it was known that inhibition of SREBF1 would lead to decreased lipid levels, one of skill in the art had good reason to pursue improved methods of doing so using the CRISPR Cas-9 system.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement
Claim 1, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a subject having increased lipids by administering a SREBF1 siRNA nucleic acid inhibitor, does not reasonably provide enablement for methods of treatment using any Cas 9 protein and guide RNA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The instant claims comprise a method step of treating a subject having increased total cholesterol or increased low density lipoprotein (LDL), the method comprising administering an SREBF1 inhibitor to the subject wherein the inhibitor comprises any Cas protein and guide RNA that hybridizes to a gRNA recognition sequence within 
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.
A thorough review of the patent and non-patent literature indicates that the state of the art demonstrating using any Cas protein and gRNA was nascent at the time of filing. Talebi et al. (cited above) teach the CRISPR Cas-9 system was capable of inhibiting SREBF1 in cells and conclude this gene was involved in lipid metabolism (see pages 4-5). The prior art does not teach using any Cas protein and gRNA as encompassed by the breath of the claims with the function of treating increased lipids in a subject.
While the level of one of ordinary skill practicing said invention would be high, the level of predictability is considered variable as evident in the prior art discussed above and is not considered to provide sufficient enablement to practice the claimed invention.

“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).

Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.


    Response to Applicant’s argument as they pertain to the new rejection above.

The claims have been limited to an SREBF1 inhibitor comprising a CAs protein and guide RNA.  Applicant argues the scope of claims 1, 5 and 6 requires the SREBF1 inhibitor comprise a Cas protein and a guide RNA and the specification provides an overview of the interaction between the claimed Cas protein and the gRNA, guidance on how to select a Cas protein. Applicant further argues that in view of the specifications voluminous and specific disclosures, one skilled in the at would have clearly been able to make and use the full scope of the subject matter.

	Moreover, being able to make a Cas protein that can cleave a SREBF1 or any variant thereof does not predictably provide enablement for methods of treatment as claimed. The instant specification describes association of the SREBF1 variant with decreased lipids (see Table 1). Describing an association of SEBF1 variant with decreased lipids does not provide an enabling disclosure to allow one skilled in the art to practice the claimed method.
The instant specification does not provide a correlation between cleavage of SREBF1 or any variant thereof as claimed, using any Cas protein and a gRNA, and treatment of a subject with increased total cholesterol or increased low density lipoprotein as instantly claimed. The claims and specification have not described any specific Cas protein and gRNA that inhibits SREBF1 that would lead to treatments as claimed.
While the prior art, disclosed in the previous prior art rejections, describes using antisense oligonucleotides, siRNA that target specific regions of the SREBF1 gene and a decrease in expression and using a Cas-9, these inhibitors do not predictably provide guidance on which Cas protein and gRNA would bind to a recognition sequence within a SREBF1 genomic acid molecule and provide for the methods of treatment as claimed.

Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention. The rejection is therefore maintained.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635